

116 HR 2846 IH: Improving Veterans Access to Congressional Services Act of 2019
U.S. House of Representatives
2019-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2846IN THE HOUSE OF REPRESENTATIVESMay 20, 2019Mr. Mast (for himself, Mr. Soto, Mr. Budd, Mr. Biggs, Mr. Higgins of Louisiana, Mr. Bergman, Mrs. Walorski, Mr. Moulton, Mr. Mullin, Mr. Marshall, Ms. Gabbard, Mr. Stivers, Ms. Norton, Mrs. Hartzler, Mr. Kind, Mr. Olson, Mr. Gallagher, Mr. Lawson of Florida, and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to permit Members of Congress to use facilities of the
			 Department of Veterans Affairs for the purposes of meeting with
			 constituents, and for other purposes.
	
 1.Short titleThis Act may be cited as the Improving Veterans Access to Congressional Services Act of 2019. 2.Use of facilities of the Department of Veterans Affairs by Members of Congress (a)In generalUpon request of a Member of Congress and subject to regulations prescribed under subsection (b), the Secretary of Veterans Affairs shall permit the Member to use a facility of the Department of Veterans Affairs for the purposes of meeting with constituents of the Member.
 (b)RegulationsNot later than 90 days after the date of enactment of this Act, the Secretary of Veterans Affairs shall prescribe regulations regarding the use of facilities of the Department of Veterans Affairs by Members of Congress. Regulations prescribed under this subsection—
 (1)shall require that a space within a facility of the Department provided to a Member under subsection (a) is—
 (A)available during normal business hours; and (B)located in an area that is visible and accessible to constituents of the Member; and
 (2)may not prohibit a Member from advertising the use by the Member of a space within a facility of the Department under subsection (a).
				